Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 Jul 2022 has been entered.

Status of Claims
This action is in reply to the request for continued examination filed on 19 Jul 2022.
Claims 9, 11, 12, and 14-20 were cancelled.
Claims 1, 10, 13, and 23 were amended.
Claims  1-8, 10, 13, and 21-30 are currently pending and have been examined.

	Response to Arguments
Regarding the rejection under 35 U.S.C. 112(b)
Applicant’s amendments have obviated the rejection. It is withdrawn.
Regarding the rejection under 35 U.S.C. 103
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments with respect to claim 10 have been fully considered but they are not persuasive. Applicant asserts that “amended claim 10 recites limitations that are not taught or suggested by the cited prior art,” citing to paragraphs [0094] and [0095] of the specification and [0098] of the published application. Applicant’s remarks, p. 8. This is not persuasive. 
While Applicant’s specification may disclose that the camera may capture moods, etc., of the customer, this is not what is claimed. Applicant’s claims merely recite that the system includes “a sensor positioned in range of a queue line capable of capturing and analyzing characteristics or actions of a guest,” (emphasis modified). Applicant’s originally filed specification discloses that the system may track “queue line entry and exit times, dispatch rate times, guest satisfaction, guest experience data, retail actions, social media actions, food and beverage actions, guest-to-guest actions, other actions” in [0111]. The originally filed specification also discloses that “like other guest feedback, the actions of guests responsive to purchasing options are collected by the system” in [0097], that “like other guest feedback, the actions of guests responsive to the social media options may be collected by the system” in [0100], and that the actions may be “responsive to the communication options” in [0101]. Applicant does not disclose that responses to retail, social media, or communication options are compulsory, and one having ordinary skill in the art would reasonably conclude that entering, remaining in, and exiting a line are actions within the broadest reasonable interpretation of the claim scope. Since entering, remaining in, and exiting a line are within the broadest reasonable interpretation of the claim language, the system of Bayne, which tracks user queue time using sensors, discloses the invention of claim 10. For at least these reasons, Applicant’s arguments are not persuasive. 
The rejections under 35 U.S.C. 103 have been updated responsive to Applicant’s amendments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-8, 21-22, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2010/0277276 to Bayne et. al. (“Bayne”) in view of U.S. Patent Publication No. 2005/0278215 to Seele (“Seele”) in view of U.S. Patent Publication No. 20150193806 to Tarailo et. al. (“Tarailo”) and in view of U.S. Patent Publication No. 2014/0378211 to Gala (“Gala”).
Claim 1:
Bayne discloses the following elements:
A system for tracking a guest comprising: ([0055] users are provided portable modules; [0083] system tracks location of portable modules)
a first sensor positioned in range of an entrance to a queue line for an entertainment attraction; ([0055] access barrier to access a queue for an attraction; [0056] access barrier includes a detector)
a second sensor positioned in range of an exit from the queue line for the entertainment attraction; ([0055] entrance barrier at exit of a queue for an attraction; [0056] entrance barrier includes a detector)
a storage device in communication with the first sensor and the second sensor, the storage device configured to store tracking data corresponding to the guest being sensed at the queue line by the first sensor and the second sensor; ([0064] system stores the time the user entered the access queue and the time the user left the access queue; [0060] user leaves access queue through entrance barrier and time is stored)
an interactive interface positioned proximate to the entertainment attraction and configured to be physically interacted with; ([0069] public display shows attraction information; [0094] terminals may be combined with public displays; user presents portable module to terminal to highlight attractions for which user has eligible entry access criteria)
and a computer program stored on one or more non-transitory machine readable storage mediums having a set of instructions that when executed by one or more processors are configured to: ([0145] queue manager outputs threshold information to user devices and kiosks; [0170] queue manager collects aggregate data and analyses it accordingly – the queue manager is a computer program stored on a machine)
provide an interface on the interactive interface configured for receiving an input from the guest through the interaction of the interactive interface; ([0069] public display shows attraction information; [0094] terminals may be combined with public displays; user presents portable module to terminal to highlight attractions for which user has eligible entry access criteria)
Bayne does not explicitly disclose offering a reward to the user via the interface. However, Seele discloses:
provide a reward to the guest based on one or more activities performed by the guest while interacting with the interactive interface,  ([0017] system determines whether to issue a reward based on the recorded time and position data; [0046] system may issue a reward of a person chooses to answer questions via a display device while waiting in line; [0070] system expressly contemplates a quiz administered while a user is waiting in line at a theme park)
store the tracking data corresponding to the guest being sensed at the queue line by the first sensor and the second sensor; ([0039] system may store time and position data as sets of records associated with individuals)
store a user account in the storage device to associate the reward to the user account; ([0039] system may store time and position data as sets of records associated with individuals; [0055] points may be banked by users participating in the points system)
and . 
Bayne does not explicitly disclose offering a reward to the user via the interface. However, Seele discloses presenting rewards to a user responsive to their playing a quiz while in a queue at a theme park. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the rewards system display of Seele with the interactive public displays of Bayne because “making use of a person's time while he or she is waiting benefits both that person and the entity making use of the time.” Seele, paragraph [0046]. 
Bayne in view of Seele discloses a user interaction system that provides rewards for users if they engage with a quiz while in line. This is at least highly suggestive of rewarding users based on their mastery of one or more activities. Nevertheless, Gala discloses that a user may play an electronic game system while waiting in line at a business and be awarded prizes in at least [0058], and that the prize may depend on the user’s mastery of the game as in at least [0073]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the quiz based queue interaction system of Bayne in view of Seele the user interactive game system as taught by Gala because “[e]nabling a user to play an interactive electronic game while waiting in line to order at a restaurant can be advantageous to, for example, enhance the user or customer experience.” Gala, paragraph [0058].
Bayne also discloses that the users can exchange the access parameters between them as in [0115], [0165]-[0166]. In combination with Seele’s rewards system, this discloses permitting the guest to trade the reward with another guest by associated the reward from the user account to a different user account. Nevertheless, in the interest of compact prosecution, Tarailo discloses a trading platform for user reward points as in [0074] particularly, in which the user may transfer a reward point from their account to another user’s account. Tarailo also discloses that the rewards may be granted based on users’ completions of surveys as in [0046]. It would have been obvious to one having ordinary skill in the art to include in the rewards exchange platform disclosed by Bayne in view of Seele the rewards trading platform as disclosed by Tarailo in order to “increase[s] customer participation in… [a] survey.” Tarailo, paragraph [0062].
Claim 2:
Bayne in view of Seele, Gala, and Tarailo discloses the elements of claim 1, above. Bayne also discloses:
wherein the interface comprises a . ([0094] terminals may be combined with public displays; user presents portable module to terminal to highlight attractions for which user has eligible entry access criteria)
Seele also discloses that the user may interact with a display near a queue as set forth above. Neither Bayne nor Seele explicitly disclose that the interface comprises a touch screen. However, Gala discloses a touch screen kiosk for customer interaction (paragraphs [0058], [0061], figs. 1A-2C). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the touch screen kiosk of Gala for the interactive interface of Bayne in view of Seele. Thus, the simple substitution of one known element for another, i.e. a touch screen for an interactive kiosk, producing a predictable result renders the claim obvious. Therefore, claim 2 is obvious over Bayne in view of Seele, Tarailo, and Gala.
Claim 3:
Bayne in view of Seele, Gala, and Tarailo discloses the elements of claim 1, above. Seele also discloses rewarding customers for completing surveys as in at least [0042], [0058] (for recent purchases), and that the rewards may enable entry to a theme park as in [0084]. This is at least highly suggestive of accepting customer satisfaction feedback. To the extent that Bayne in view of Seele and Gala does not explicitly recite accepting customer satisfaction feedback, Tarailo discloses:
wherein the interactive interface is configured to accept customer satisfaction feedback from the guest. ([0043], [0046] system rewards users for participating in surveys; [0042] system is designed to generate customer feedback)
Bayne in view of Seele and Gala discloses a system for rewarding customers for participating in surveys, including regarding recent purchases. This discloses accepting customer satisfaction feedback from the guest. Tarailo explicitly discloses rewarding customers for providing their feedback. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the survey reward system of Bayne in view of Seele and Gala the rewards for customer feedback as taught by Tarailo in order to “encourage[] customers to give more and more accurate feedback to a merchant.” Tarailo, abstract. 
Claim 4:
Bayne in view of Seele, Gala, and Tarailo discloses the elements of claim 1, above. Bayne also discloses interactive interfaces proximate to the queue (paragraphs [0069], [0094]). Seele also discloses:
wherein the interactive interface is configured to offer a purchase to the guest. ([0044] offered incentives may be conditional on a future purchase; [0048]-[0049] incentive system may offer incentives to person; incentive system may be co-located with other elements; see also Fig. 3, element 330)
Bayne discloses an interactive interface proximate to a queue. Seele discloses offering purchases to users via a system element within a monitoring area. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the rewards system display of Seele with the interactive public displays of Bayne because “making use of a person's time while he or she is waiting benefits both that person and the entity making use of the time.” Seele, paragraph [0046].
Claim 5:
Bayne in view of Seele, Gala, and Tarailo discloses the elements of claim 1, above. Bayne also discloses:
a second interface in communication with the interface. ([0094] terminals may be combined with public displays; user presents portable module to terminal to highlight attractions for which user has eligible entry access criteria; [0119] each user is provided with their own communication device – this discloses second interfaces in communication with the interface, as well. )
Applicant’s claim language is very broad. A screen or display in communication with the terminal discloses the plain language of the claim, as does a second user-carried interface in communication with the queue interface. Applicant’s originally filed specification also supports both interpretations, as in paragraph [0092]. Because Applicant’s claim language is broad, but it does not rise to the level of indefiniteness, both interpretations are cited in the art. As seen below in claim 6, which depends from claim 5, the interpretation relied upon is that each user carries their own communication interfaces. 
Claim 7:
Bayne in view of Seele, Gala, and Tarailo discloses the elements of claim 1, above. Bayne also discloses:
wherein the first sensor or the second sensor is a camera. ([0082] waiting time may be determined by an image captured by a camera) 
Claim 8:
Bayne in view of Seele, Gala, and Tarailo discloses the elements of claim 1, above. Bayne also discloses:
wherein the first sensor or the second sensor is a radio frequency identification (RFID) reader. ([0110] unique identifier may be determined by RFID transmission)
Claim 21:
Bayne in view of Seele, Gala, and Tarailo discloses the elements of claim 1, above. Bayne also discloses:
wherein the interface comprises a user interface element for interaction by the guest. ([0094] terminals may be combined with public displays; user presents portable module to terminal to highlight attractions for which user has eligible entry access criteria)
Claim 22:
Bayne in view of Seele, Gala, and Tarailo discloses the elements of claim 21, above. Bayne also discloses that a user presents a portable module to a terminal to highlight attractions for which user has eligible entry access criteria (paragraph [0094]). Tarailo discloses that the merchant interface may include a button as in [0055], [[0061]-[0062]. None of Bayne, Seele, or Tarailo explicitly disclose a button on the user (customer) interface. However, Gala discloses:
wherein the user interface element is a button. ([0061] the game interface may include buttons)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the interactive display of Bayne in view of Seele and Tarailo the ability to interact with the interface via a button as taught by Gala because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, user interfaces having buttons for user input are old elements ubiquitous in the art. 
Claim 24:
Bayne in view of Seele, Gala, and Tarailo discloses the elements of claim 1, above. None of Bayne, Gala, or Tarailo explicitly disclose that the activity is a quiz. However, Seele discloses:
wherein the activity comprises a quiz. ([0070] guests respond to multiple choice quizzes while waiting in line such as at a theme park)
Bayne in view of Gala and Tarailo discloses a system for guest interaction at a park queue. Seele discloses that guest interaction includes a quiz. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the rewards system display of Seele with the interactive public displays of Bayne because “making use of a person's time while he or she is waiting benefits both that person and the entity making use of the time.” Seele, paragraph [0046]. 
Claim 25:
Bayne in view of Seele, Gala, and Tarailo discloses the elements of claim 1, above. None of Bayne, Gala, or Tarailo explicitly disclose that the activity is a quiz. However, Seele discloses:
wherein the activity comprises an interactive game. ([0070] guests respond to multiple choice quizzes while waiting in line such as at a theme park; [0071] devices enable playing of surveys and games)
Bayne in view of Gala and Tarailo discloses a system for guest interaction at a park queue. Seele discloses that guest interaction includes an interactive game. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the rewards system display of Seele with the interactive public displays of Bayne because “making use of a person's time while he or she is waiting benefits both that person and the entity making use of the time.” Seele, paragraph [0046]. 
Claim 26:
Bayne in view of Seele, Gala, and Tarailo discloses the elements of claim 1, above. Bayne also discloses that the users can exchange the access parameters between them as in [0115], [0165]-[0166]. Seele also discloses the rewards system as in claim 1. In combination, this discloses permitting the guest to trade the reward with another guest by associated the reward from the user account to a different user account. Nevertheless, Tarailo discloses
wherein a first guest is permitted to trade a reward with a second guest by associating the reward from the user account of the first guest to a user account of the second guest stored in the storage device. ([0074] system includes a trading platform for user reward points in which the user may transfer a reward point from their account to another user’s account; [0046] rewards may be granted based on users’ completions of surveys)
Bayne in view of Seele and Gala discloses a system in which users can trade credentials including rewards. Tarailo discloses a reward trading platform. It would have been obvious to one having ordinary skill in the art to include in the rewards exchange platform disclosed by Bayne in view of Seele the rewards trading platform as disclosed by Tarailo in order to “increase[s] customer participation in… [a] survey.” Tarailo, paragraph [0062].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2010/0277276 to Bayne et. al. (“Bayne”) in view of U.S. Patent Publication No. 2005/0278215 to Seele (“Seele”) in view of U.S. Patent Publication No. 20150193806 to Tarailo et. al. (“Tarailo”) in view of U.S. Patent Publication No. 2014/0378211 to Gala (“Gala”) and further in view of U.S. Patent Publication No. 2014/0249866 to Popkey et. al. (“Popkey”).
Claim 6:
Bayne in view of Seele, Gala, and Tarailo discloses the elements of claim 5, above. Applicant’s claim language is very broad. 
Bayne also discloses interactive interfaces proximate to the queue (paragraphs [0069], [0094]). Tarailo also discloses that survey responses may be sent by a user via text input [0063], [0065] through a mobile device [0043]. Gala also discloses that the user may interact with the system via their smartphone as in [0076]. None of Bayne, Gala, or Tarailo explicitly disclose that the interface is configured to relay a message to a second interface. However, Seele also discloses:
wherein the interface is configured to receive a message from the guest and transmit the message to the second interface. ([0045] monitoring system is configured to receive signals from user signaling mechanism; [0047] monitoring system receives signal to monitor guest; monitoring system offers the resulting incentives to the user; [0049] monitoring system may be co-located or single unit with other elements including interface; see also Fig. 3, element 330; [0057] personal interface device can be used to receive audio and text information, as well as reward information, from system)
Bayne discloses an interactive interface proximate to a queue. Seele discloses allowing the user to interact with the interface via a signaling mechanism. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the rewards system display of Seele with the interactive public displays of Bayne because “making use of a person's time while he or she is waiting benefits both that person and the entity making use of the time.” Seele, paragraph [0046].
To the extent that Bayne in view of Seele and Tarailo may be found as failing to disclose a messaging system as claimed, Popkey discloses that users can message other users via the account administration screen of a device (paragraph [0058]), and that users can access their accounts via venue kiosks (paragraph [0051]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the account access kiosks of Popkey with the reward based interactive interface of Bayne in view of Seele in order to allow patrons to “purchase goods and/or services by passing their unique identification (ID) across readers located throughout the venue.” Popkey, paragraph [0046]. Therefore, claim 6 is obvious over Bayne in view of Seele and Popkey.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2010/0277276 to Bayne et. al. (“Bayne”) in view of U.S. Patent Publication No. 2005/0278215 to Seele (“Seele”) in view of U.S. Patent Publication No. 20150193806 to Tarailo et. al. (“Tarailo”) and in view of U.S. Patent Publication No. 2014/0378211 to Gala (“Gala”) and further in view of U.S. Patent No. 7749089 to Briggs et. al. (“Briggs”).
Claim 23:
Bayne in view of Seele, Gala, and Tarailo discloses the elements of claim 1, above. Seele also discloses that the interface system includes a quiz as in [0070]. None of Bayne, Seele, Gala, or Tarailo explicitly disclose that the activity comprises a puzzle. However, Briggs discloses:
wherein the activity comprises puzzle. (col. 8, ll. 61-64 computerized puzzle systems at same or remote Links facilities; col. 24, ll. 7-10 Links facilities may include theme parks)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the quiz queue system of Bayne in view of Seele the puzzle as taught by Briggs so that “[g]uests can… solve common problems and puzzles.” Briggs, col. 8, ll. 63-64.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2010/0277276 to Bayne et. al. (“Bayne”) in view of U.S. Patent Publication No. 2005/0278215 to Seele (“Seele”) in view of U.S. Patent Publication No. 20150193806 to Tarailo et. al. (“Tarailo”) in view of U.S. Patent Publication No. 2014/0378211 to Gala (“Gala”) and further in view of U.S. Patent Publication No. 20160350787 to Taylor et. al. (“Taylor”).
Claim 27:
Bayne in view of Seele, Gala, and Tarailo discloses the elements of claim 1, above. Seele also discloses that rewards may include discounts such as for loyalty in [0013], incentives for future participation as in [0044], and that the rewards may enable entry to a theme park as in [0084]. None of Bayne in view of Seele, Gala, and Tarailo explicitly disclose wherein the reward comprises dynamic alteration of one or more features of the entertainment attraction. However, Taylor discloses:
wherein the reward comprises dynamic alteration of one or more features of the entertainment attraction. ([0016] customer feedback system [0019] uses rewards to encourage customer participation; rewards include a fast pass to skip long lines – Applicant’s originally filed specification discloses that dynamic alteration may include allowing a user to participate in dynamic lines including a separate, expedited line in [0054])
Bayne in view of Seele, Gala, and Tarailo disclose a customer interaction system which rewards customers for participation in activities while standing in a queue. Taylor discloses rewarding a user for participation in a customer feedback system with a fast pass for skipping a line. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the participation based reward system of  Bayne in view of Seele, Gala, and Tarailo the priority pass discount reward as taught by Taylor in order to “encourage customer use… that allow[s] customer feedback to trigger meaningful work.” Taylor, paragraphs [0019]-[0020].

Claims 10 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2010/0277276 to Bayne et. al. (“Bayne”) in view of U.S. Patent Publication No. 2005/0278215 to Seele (“Seele”).
Claim 10:
Bayne discloses the following elements:
A system for tracking a guest comprising: ([0055] users are provided portable modules; [0083] system tracks location of portable modules)
a sensor positioned in range of a queue line capable of capturing and analyzing characteristics or actions of a guest; ([0055] access barrier to access a queue for an attraction; [0056] access barrier includes a detector – entering an access queue and exiting an access queue are actions of a guest)
a storage device in communication with the sensor, the storage device configured to store data corresponding to the guest being sensed by the sensor; ([0064] system stores the time the user entered the access queue and the time the user left the access queue; [0060] user leaves access queue through entrance barrier and time is stored)
and one or more processors in communication with non-transitory machine readable medium having stored thereon a set of instruction that when executed by the one or more processors are configured to: ([0145] queue manager outputs threshold information to user devices and kiosks; [0170] queue manager collects aggregate data and analyses it accordingly – the queue manager is a computer program stored on a machine)
communicate with the storage device, to determine ([0064] system stores the time the user entered the access queue and the time the user left the access queue; individual wait time is determined based on stored time user entered access queue and left the access queue; [0060] user leaves access queue through entrance barrier and time is stored; [0070] barriers are in communication with a processor)
Bayne does not explicitly disclose offering a reward to the user via the interface. However, Seele discloses:
whether to issue a reward to the guest based upon the guest’s characteristics or actions sensed by the sensor, ([0017] system determines whether to issue a reward based on the recorded time and position data; [0046] system may issue a reward of a person chooses to answer questions via a display device while waiting in line; [0070] system expressly contemplates a quiz administered while a user is waiting in line at a theme park)
store a user account in the storage device; ([0039] system may store time and position data as sets of records associated with individuals; [0055] points may be banked by users participating in the points system)
associate the reward to the user account. ([0039] system may store time and position data as sets of records associated with individuals; [0055] points may be banked by users participating in the points system)
Bayne does not explicitly disclose offering a reward to the user via the interface. Seele discloses rewarding a user based on time spent waiting for goods or services and for answering survey questions while in line, and expressly contemplates an interaction while in line at a theme park. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the rewards system display of Seele with the interactive public displays of Bayne because “making use of a person's time while he or she is waiting benefits both that person and the entity making use of the time.” Seele, paragraph [0046]. 
 Claim 28:
Bayne in view of Seele discloses the elements of claim 10, above. Bayne also discloses:
wherein the sensor is a camera. ([0014] users in a queue can be counted by using a camera)

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2010/0277276 to Bayne et. al. (“Bayne”) in view of U.S. Patent Publication No. 2005/0278215 to Seele (“Seele”) and further in view of U.S. Patent Publication No. 2009/0138342 to Otto et. al. (“Otto”).
Claim 13:
Bayne in view of Seele discloses the elements of claim 10, above. Bayne also discloses that the system monitors the sensors and analyzes the data including throughput and wait times in [0062] and that multiple waiting times are analyzed to adjust the access criteria to control access queue [0065], which is suggestive of reporting operations. Seele also discloses that cameras may be used to make video recordings of the movement of people and drive data necessary for incentive selection in [0038]. In combination, Bayne in view of Seele at least highly suggests reports pertaining to a user’s perceived mood based on sensor input. Nevertheless, Otto discloses: 
wherein the processor is further configured to generate a report corresponding to the perceived mood of the guest based upon the data corresponding to the guest being sensed by the sensor. ([0058] computing systems may include input devices such as microphones (sensor); [0079] customer interaction may be recorded using a microphone; [0084] computing system receives customer reaction to an upsell offer, including mood indication; see also [0085]-[0086] wherein the system overhears the interaction to determine upsell success; [0200] system tracks customer responses to generate and modify incentive information – this is generating a report)
Bayne in view of Seele discloses a queuing system which tracks users with sensors disposed near queuing areas, including offering a reward for long wait times. Otto discloses a system which determines customer moods responsive to an interaction based on sensor data and generates a report. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the customer interaction tracking system of Bayne in view of Seele the customer mood reporting system as disclosed by Otto in order to “increase the acceptance rate of upsells by customers.” Otto, paragraph [0053]. 

Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2010/0277276 to Bayne et. al. (“Bayne”) in view of U.S. Patent Publication No. 2005/0278215 to Seele (“Seele”) and further in view of U.S. Patent Publication No. 20150193806 to Tarailo et. al. (“Tarailo”).
Claim 29:
Bayne in view of Seele discloses the elements of claim 10, above. Bayne also discloses that the users can exchange the access parameters between them as in [0115], [0165]-[0166]. Seele also discloses that the system issues rewards to customers as set forth in claim 10. This discloses permitting the guest to trade the reward with another guest by associated the reward from the user account to a different user account. Nevertheless, in the interest of compact prosecution, Tarailo discloses:
wherein the guest is permitted to trade the reward with another guest by associating the reward from the user account to a different user account stored in the storage device. ([0074] a trading platform for user reward points, in which the user may transfer a reward point from their account to another user’s account; [0046] rewards may be granted based on users’ completions of surveys)
It would have been obvious to one having ordinary skill in the art to include in the rewards exchange platform disclosed by Bayne in view of Seele the rewards trading platform as disclosed by Tarailo in order to “increase[s] customer participation in… [a] survey.” Tarailo, paragraph [0062].
Claim 30:
Bayne in view of Seele and Tarailo discloses the elements of claim 10, above. Bayne also discloses that the users can exchange the access parameters between them as in [0115], [0165]-[0166]. Seele also discloses the rewards system as in claim 1. In combination, this discloses permitting the guest to trade the reward with another guest by associated the reward from the user account to a different user account. Nevertheless, Tarailo discloses
wherein a first guest is permitted to trade a reward with a second guest by associating the reward from the user account of the first guest to a user account of the second guest stored in the storage device. ([0074] system includes a trading platform for user reward points in which the user may transfer a reward point from their account to another user’s account; [0046] rewards may be granted based on users’ completions of surveys)
Bayne in view of Seele and Gala discloses a system in which users can trade credentials including rewards. Tarailo discloses a reward trading platform. It would have been obvious to one having ordinary skill in the art to include in the rewards exchange platform disclosed by Bayne in view of Seele the rewards trading platform as disclosed by Tarailo in order to “increase[s] customer participation in… [a] survey.” Tarailo, paragraph [0062].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHELLE E CAREY/Examiner, Art Unit 3628